Exhibit 10.3 EXECUTION VERSION CONSULTING AGREEMENT This Agreement is made and entered into as of October 9, 2015 (“Execution Date”) by and between Jagged Peak, Inc. (“Company”), having a principal place of business at Jagged Peak, Inc., 3000 Bayport Drive, Suite 250, Tampa, Florida 33607 and Daniel F. Furlong (“Consultant”) located at 5017 South Shore Crest Circle, Tampa, Florida 33609. This Agreement shall become effective simultaneously with the Effective Time, as contemplated and defined in the Agreement and Plan of Merger by and between the Company and SP Jagged Peak LLC, a Delaware limited liability company (the “Merger Agreement”). For purposes of this Agreement, the date on which the Effective Time occurs is the “Effective Date.” In accordance with Section 10.1 below, this Agreement will automatically terminate in the event of the termination of the Merger Agreement without consummation of the merger transaction contemplated therein. 1.
